957 F.2d 911
294 U.S.App.D.C. 162
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.David Leon BROOKS, et al. James Lewis Brown, Jr., Appellant,v.Sharon Pratt KELLY, Mayor.
Nos. 90-7167, 90-7168.
United States Court of Appeals, District of Columbia Circuit.
Feb. 28, 1992.

AFFIRMED.
BEFORE:  MIKVA, Chief Judge, and RUTH BADER GINSBURG and D.H. GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellees' motion for summary affirmance and appellant's motion for summary reversal, it is


2
ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its memorandum opinion filed September 28, 1990.   See Whitley v. Albers, 475 U.S. 312, 320 (1986);   Martin v. Malhoyt, 830 F.2d 237, 253-54 (D.C.Cir.1987).   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam ), cert. denied, 449 U.S. 994 (1980).   It is


3
FURTHER ORDERED that the motion for summary reversal be denied.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.